 
Exhibit 10.42

Chordiant Software, Inc.
 
 
Order Form
 
 
By the terms of this Order Form, Chordiant Software, Inc. (“Chordiant”) agrees
to license its software to CIGNA Corporation (“CIGNA”), a customer of
International Business Machines, Inc. (“IBM”) in accordance with the terms of
the Software License and Services Agreement (the “License Agreement”) dated
September 28, 2006 between Chordiant and CIGNA. In consideration of Chordiant
entering into such License Agreement, IBM will pay Chordiant in the amounts and
on the terms set forth below in this Order Form.
 
 
Customer Name:  CIGNA Corporation
 


A: SOFTWARE LICENSE


Designated Center:


Hardware: IBM
Operating System: AIX
Customer Application: Contact Center Architecture
Customer Relational Database (Marketing product Software): UDB
Geographic Location: North America
Licensed End-User: CIGNA




Software Product(s)
Quantity
License Type (i.e. Named User/Client, Server, Developer)
URN’s (no. of)
License Fee
       
Chordiant Call Center Browser Edition
4,000
Concurrent Users
         
Chordiant Foundation Server
86
CPU
 
- Application Components
     
- Business Process Server
     
- Security Server
     
- CTI Server
     
- Persistence Server
     
- Request Server
     
- JDBC Connector
     
- Chordiant Connector for WebSphere MQ
     
- Chordiant Interaction Controller
             
Chordiant Tools Bundle
30
Developers
 
- Chordiant Business Process Designer
     
- Chordiant Café Developer Environment
             
Subtotal
   
$ 8,537,360
       





--------------------------------------------------------------------------------





Chordiant Rules Server
86
CPU
$262,370
       
Chordiant Rules Designer
10
Designers
$200,270
       
Subtotal
   
$462,640



 
License Fee:         $9,000,000
 


B. ANNUAL SUPPORT FEE(S)


Initial Annual Support and Maintenance Fee     $1,000,000


At IBM’s option, after expiration of the initial Support period and each
subsequent renewal period, IBM may acquire an additional one year of Support
services for the Software licensed under this Order Form, for an annual support
fee of $1,000,000. For any Support renewal period, IBM cannot refuse to acquire
an additional year of Support services unless CIGNA has given them prior written
approval to do so, which IBM will send to Chordiant at least thirty days prior
to the expiration of the then current term of Support.


Support.


Standard support services will be provided for the Software so long as the
Annual Support and Maintenance Fees have been paid. The fee for each renewal
period will be due and payable by IBM in full Net 60 days from receipt by IBM of
an accurate invoice, which will be based on the issuance to Chordiant by IBM of
an electronic purchase order.


For a minimum period of five (5) years commencing from the date of Delivery of
the Software listed above, Chordiant will make Maintenance Services available
for the Software listed above.


Payment Terms


The License fee and the first year’s Annual Support and Maintenance fee (Total =
$10,000,000) are due and payable by IBM from receipt by IBM of an accurate
invoice, which will be based on the issuance to Chordiant by IBM of an
electronic purchase order, on the following dates:


Payment Date
Amount
   
Date of execution
$5,000,000
January 31, 2007
$2,500,000
March 31, 2007
$2,500,000



Future Option Pricing.


The parties agree that IBM shall have the option to license additional
quantities of the Software Products listed within this Order Form from Chordiant
at the following quantities and License Fees for a period of 5 years from
execution of this agreement:


--------------------------------------------------------------------------------





Software Product(s)
Quantity
License Type (i.e. Named User/Client, Server, Developer)
URN’s (no. of)
Chordiant Call Center Browser Edition
500
Concurrent Users
Chordiant Foundation Server
8
CPU





Total One-Time License Fee:        $1,125,000
 
The initial annual support and maintenance fee for each bundle of 500 additional
CCABE Concurrent Users and 8 additional CPUs for Chordiant Foundation Server
will be $125,000. At IBM’s option, after expiration of the initial Support
period and each subsequent renewal period, IBM may acquire an additional one
year of Support services for an annual support fee of $125,000.


Any subsequent license based on options detailed above shall be set forth in a
subsequent Order Form(s).


Miscellaneous. 


Additionally, the parties agree that:



(i)  
Chordiant warrants for a period of 180 days from the delivery date that the
Software, as delivered by Chordiant, will substantially perform the functions
described in the associated Documentation in all material respects when operated
on the application server on which the Documentation states the Software can
operate. Provided that IBM gives Chordiant written notice of a breach of the
foregoing warranty during the warranty period, Chordiant shall correct any
reproducible errors that cause the breach of the warranty in accordance with its
technical support policies, or if Chordiant is unable to make the Software
operate as warranted, Customer shall be entitled to terminate the Software
license, and Chordiant shall refund the License Fees paid for the applicable
Software license to IBM.

(ii)  
Chordiant warrants the diskettes/CD disks media to be free of defects in
materials and workmanship for thirty (30) days from the delivery date. Chordiant
shall replace defective media.

(iii)  
Except for the remedy provided in clause (i) above, all fees due under this
Order Form shall be non-cancelable and the sum paid non-refundable.

(iv)  
IBM shall have no right, title or interest to the software licenses described in
this Order Form.

(v)  
As specified on this Order Form, Chordiant shall deliver to IBM, one copy of the
Software media and Documentation (CD-ROM or bound, whichever is generally
available) (“Master Copy”) for each Software license specified above for use at
the Designated Center. IBM shall be responsible for installation of the
Software. Software is deemed accepted upon delivery to IBM.


--------------------------------------------------------------------------------





Chordiant Software Inc.    International Business machines
Corporation:


/s/ Steven R. Springsteel    /s/ Randy N. Henning    
Signature      Signature


Steven R. Springsteel        Randy N. Henning    
Print Name          Print Name


President and CEO     Enterprise Software Relationship Manager  
Print Title       Print Title


 
Date: September 28, 2006     Date: September 28, 2006


Chordiant Software, Inc.        
/s/ Peter S. Norman    
Signature      
 
Peter S. Norman     
Print Name      
 
CFO      
Print Title      


 
Date: September 28, 2006       
 
 